Citation Nr: 0611845	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  97-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether termination of the veteran's disability rating 
for recurrent low back pain, reduced from 20 percent to 
noncompensable effective from May 11, 1995, was proper.  

2.  Entitlement to a disability rating in excess of 20 
percent for recurrent low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active military duty from December 1967 
to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA), which found clear 
and unmistakable error in a prior March 1996 rating decision 
granting the veteran a 20 percent rating for his service-
connected low back pain.  Because the March 1996 rating 
decision was found erroneous by the RO, his 20 percent rating 
was terminated effective May 11, 1995, and a noncompensable 
rating was restored.  The veteran also alleged that an 
increased rating was warranted for his low back disability, 
and this issue was merged into his pending appeal.  

The Board further notes that by VA letter dated May 16, 2003, 
the veteran was notified that the hearing he requested before 
a Veterans Law Judge at the RO was scheduled for June 17, 
2003, at which time he failed to appear, without explanation.  
The hearing request is deemed withdrawn and the Board will 
proceed with appellate consideration. 38 C.F.R. § 20.704(d). 
(2005).

This appeal was originally presented to the Board in 
September 2003, at which time these issues were remanded for 
additional development.  The appeal has now been returned to 
the Board.  




FINDINGS OF FACT

1.  The RO failed to give the veteran proper notice and 
opportunity to comment prior to the May 1997 rating decision 
terminating his 20 percent rating for service-connected low 
back pain.  

2.  The veteran's recurrent low back pain results in no more 
than moderate impairment, including incapacitating episodes 
totalling less than 4 weeks over a 12 month period, and no 
more than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  Restoration of a 20 percent disability rating for 
service-connected low back pain from the date of termination, 
May 11, 1995, is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.105 (2005).  

2.  The criteria for a disability rating in excess of 20 
percent for recurrent low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-43 (2005); 38 C.F.R. § 4,71a, 
Diagnostic Codes 5285-5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.  
  
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via RO letter issued in April 2004; and the 
rating decisions, statement of the case (SOC), and 
supplemental statements of the case (SSOCs) issued since 1996 
to the present.  In addition, these documents provided the 
veteran with specific information relevant to the VA's duty 
to notify.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2005).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the San Juan VA medical center, where he has received 
treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claims or might be 
pertinent to the bases of the claims, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a Veterans Claims 
Assistance Act (VCAA) notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided (in May 1997) and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial May 1997 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any questions as to the appropriate date to 
be assigned is rendered moot.  Additionally, insomuch as the 
Board is restoring the veteran's prior 20 percent rating for 
his low back disability, no prejudice results from Board 
consideration of that issue at this time as well.  

II. Propriety of the May 1997 reduction

As was noted in the introduction, the veteran contests a May 
1997 rating decision which found clear and unmistakable error 
in a prior March 1996 rating decision awarding him a 20 
percent rating for his service-connected low back pain.  
Because the RO found error in the March 1996 decision, this 
decision was voided, and his noncompensable rating was 
restored effective from May 11, 1995, the date of the initial 
grant.  For the reasons to be discussed below, this reduction 
by the RO was procedurally flawed and must be overturned by 
the Board.  

Upon reviewing the file, the Board notes the veteran's 20 
percent rating was terminated under 38 C.F.R. § 3.105(a), 
which authorizes reversal of prior final rating actions based 
on clear and unmistakable error.  Among other things, a 
finding of clear and unmistakable error must be based on the 
law and facts as they existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1, 5 (1999).  
However, in the present case, the RO based its May 1997 
decision on a January 1997 VA medical examination which found 
the veteran's current impairment of the low back was 
unrelated to his service-connected low back disability; he 
had in fact suffered a post-service low back injury resulting 
in significant disability.  Regardless of the accuracy of the 
January 1997 examination report, it was not of record at the 
time of the March 1996 rating decision, and therefore should 
not have been considered by the RO in determining whether 
clear and unmistakable error was present at that time.  

Rather, if the RO found a reduction in the veteran's rating 
was warranted based on the January 1997 report, it was 
required to proceed under 38 C.F.R. § 3.105(e) in order for a 
proper reduction to take place.  A veteran's disability 
rating may be reduced if an improvement in the disability is 
shown to have occurred.  38 U.S.C.A. § 1155.  However, prior 
to reducing a veteran's disability rating, VA is required to 
comply with pertinent regulations applicable to all rating-
reduction cases, regardless of the rating level or the length 
of time that the rating has been in effect.  

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor.  The beneficiary must 
also be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at the present level.  38 C.F.R. § 3.105(e) (2005).  
In the advance written notice, the beneficiary will be 
informed of his right for a pre-determination hearing, and if 
a timely request for such a hearing is received (i.e., within 
30 days), benefit payments shall be continued at the 
previously established level pending a final determination.  
38 C.F.R. § 3.105(i)(1) (2005).  

In the present case, none of the procedural safeguards 
required under 38 C.F.R. § 3.105(e) and (i) were afforded the 
veteran.  He was not presented notice of the proposed 
reduction prior to the effective date of the action, and he 
was not given the opportunity to present arguments or 
evidence in support of continuation of his rating.  Because 
the Board finds these procedural omissions were prejudicial 
to the veteran, a 20 percent rating for his service-connected 
low back pain must be restored, effective from May 11, 1995, 
the original date of the award.  

III. Increased rating - Low back disability

The veteran also seeks a disability rating in excess of 20 
percent for his low back pain.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran has attributed a variety of symptoms to his 
service-connected low back pain.  The Board also notes that 
the veteran sustained a herniated L5-S1 disc, confirmed by 
magnetic resonance imaging (MRI), subsequent to service in 
September 1989, and this disability is not service-connected.  
When assessing the degree of impairment resulting from a 
service connected disability, the "use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation . . . [is] to 
be avoided."  38 C.F.R. § 4.14 (2004).  Nevertheless, "when 
it is not possible to separate the effects of the [service 
connected disability and the non-service connected 
disability], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service connected condition."  
61 Fed. Reg. 52698 (Oct. 8, 1996); see also Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  To the extent possible, 
the Board will consider only that degree of disability 
resulting from the veteran's service-connected recurrent low 
back pain.  

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  
Effective September 26, 2003, VA revised the general criteria 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The RO considered the veteran's disability in light of the 
revised regulatory provisions in the March 2005 SSOC, and 
afforded him a copy of the revised regulatory criteria.  
Therefore, no prejudice to the veteran exists in the Board's 
adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine) (in effect prior to September 23, 
2002), severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The veteran's low back pain has also been evaluated under 
Diagnostic Code 5295, for lumbosacral strains.  This Code 
provides a 40 percent rating for a severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Under the revised criteria for the evaluation of low back 
disabilities, such disabilities of the spine are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

Upon receipt of his claim, the veteran was afforded a 
September 1995 VA examination.  He reported low back pain 
with radiation to both legs associated with numbness and 
weakness of the legs.  The pain worsened upon bending forward 
or lifting heavy objects.  On objective physical examination 
the veteran had tenderness to palpation on lumbar 
paravertebral muscles.  Range of motion of the lumbar spine 
included flexion to 35º, extension to 12º, left lateral 
flexion to 15º, right lateral flexion to 20º, and lateral 
rotation to 15º bilaterally.  Pain was reported with motion.  
The veteran was diagnosed with clinical bilateral L4-L5-S1 
radiculopathy.

In January 1997, the veteran underwent a second VA orthopedic 
examination.  The examiner noted a history of a herniated L5-
S1 disc, confirmed by MRI, in September 1989, and unrelated 
to military service.  Following a physical examination, the 
examiner diagnosed clinical bilateral L4-L5-S1 lumbar 
radiculopathy with a herniated nucleus pulposus at L5-S1.  
The examiner also opined that, "[w]ith the available medical 
evidence, [the] current diagnosis and symptomatology of 
[herniated nucleus pulposus] is not due to [service-
connected] SC low back pain."  

In July 1998 the veteran was admitted to the local VA medical 
center with symptoms of acute low back pain radiating to his 
lower extremities.  A physical examination of the veteran's 
musculoskeletal system conducted on admission included his 
additional complaints of left leg pain as well as bilateral 
lower extremity weakness, with findings of no muscle atrophy, 
no swelling, no erythema, no muscle spasm, a normal gait, 
pain over the L4-L5-S1 area, no pain over the sciatic notch, 
full active range of motion of both lower extremities with 
pain, active flexion of the back to 15º with pain (including 
passive flexion of the back to 20º with pain), active 
extension of the back to 5º with pain (including passive 
extension of the back to 15º with pain), 5/5 strength of the 
right lower extremity, 4/5 strength of the left lower 
extremity secondary to pain, decreased pinprick sensation on 
the left side in the L3-L5-S1 area, and positive straight leg 
raising on the left.  A computed tomography scan revealed an 
L5-S1 bulging disc.  L5-S1 radiculopathy was assessed at that 
time.  He was released in August 1998, to be followed on an 
outpatient basis.  

The veteran returned to the VA medical center in September 
1998, again with complaints of low back pain.  He was 
admitted and underwent a left L5-S1 hemilaminectomy with 
diskectomy for a left L5-S1 herniated nucleus pulposus.  

He was admitted for a third time in September 1998 due to 
complaints of severe low back pain and complications of his 
surgical wound.  He underwent surgery in which the wound 
seroma was drained.  Upon discharge in October 1998, the 
veteran was diagnosed as status post left L5-S1 
hemilaminectomy with an L5-S1 diskectomy and with a 
lumbosacral wound seroma.  

Another VA orthopedic examination was afforded the veteran in 
November 1998.  Following a review of the claims folder and a 
physical examination, the examiner diagnosed L5-S1 herniated 
nucleus pulposus, status post laminectomy, and low back pain.  
Additionally, the examiner noted that all three of these 
previous hospitalizations were "secondary to NSC herniated 
nucleus pulposus."  The examiner specifically concluded that 
the "cause of . . . [the veteran's] low back pain condition 
was his NSC herniated disk."  

During a March 1999 private examination, the veteran 
complained of L-5 girdle pain with limited range of motion.  
He described the pain as radiating downward to his lower 
extremities and also reported numbness and cramps in his 
thighs.  The veteran was diagnosed with severe low back 
syndrome due to severe L-5 paravertebral myositis.  

In June 1999, a medical opinion statement regarding the 
etiology of the veteran's current low back impairment was 
obtained from a VA physician.  The examiner noted the 
pertinent medical history of the veteran.  In addition, the 
doctor noted that the veteran's service-connected low back 
disability is muscular in origin and not discogenic in 
etiology.  Overall, he found the veteran's herniated nucleus 
pulposus manifestations would "[overshadow] any other low 
back conditions which might have been present."  

The veteran was most recently examined by VA in April 2004, 
at which time he complained of low back pain with radiation 
into the lower extremities.  He also reported no 
hospitalization or treatment for his low back disability in 
the previous year.  The veteran reported that he had 20 to 25 
acute flare-ups of pain which functionally impaired him and 
lasted for one or two days each.  On his daily activities he 
needed help from his wife to groom, bathe and dress.  The 
veteran could not fish, play musical instruments or lift 
heavy objects.  On objective examination, range of motion of 
the thoracolumbar spine included flexion to 20º, extension to 
10º, lateral flexion to 10º bilaterally, and lateral rotation 
to 30º bilaterally.  Pain was reported across all ranges of 
motion.  Thoracolumbar muscle spasm and tenderness were 
present on palpation.  No weakness of the legs was noted.  
His back displayed no postural abnormalities of the back, nor 
fixed deformities.  The veteran was not prescribed bedrest.  
Recurrent low back pain was diagnosed.  The examiner stated 
that he could not give an opinion regarding the primary cause 
of the veteran's current impairment, but did note he had "a 
far more serious non-service connected condition L5-S1 
discogenic disease, which overshadowed the service connected 
disability and required [nonservice-connected] surgery."  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent under either the prior or 
revised criteria for a low back disability.  In so doing, the 
Board notes that while the veteran has significant impairment 
of the lumbosacral spine, the preponderance of the medical 
evidence attributes his current degree of disability to a 
nonservice-connected 1989 low back injury.  Specifically, the 
January 1997, November 1998, and April 2004 VA examination 
reports all found the veteran's September 1989 herniated 
nucleus pulposus was more severe than his service-connected 
low back pain, and resulted in all or most of his current 
symptomatology.  Thus, in considering the veteran's increased 
rating claim, only the disability associated with his 
service-connected injury may be considered by the Board.  

The evidence of record does not reflect forward flexion of 
the spine of 30º or less, or incapacitating episodes 
totalling 4-6 weeks' duration for a 12 month period, as would 
warrant an increased rating under the revised criteria for 
low back disabilities.  While the veteran has displayed 
significant limitation of motion, including both limitation 
of flexion and extension, such impairment has been attributed 
to his nonservice-connected herniated nucleus pulposus, and 
not his service-connected low back disability.  No current 
medical evidence attributes the veteran's limitation of 
motion to his service-connected disability.  The record also 
does not reflect incapacitating episodes of acute signs and 
symptoms lasting in excess of 4 weeks; while he reported 20 
to 25 acute flare-ups on VA examination in April 2004, these 
were not attributed to his service-connected low back 
disability.  Overall, the preponderance of the evidence is 
against the award of an increased rating under the revised 
criteria for spinal disabilities.  

The evidence of record also does not support a rating in 
excess of 20 percent under the old criteria for low back 
disabilities.  While he has reported chronic pain of the 
lumbosacral spine, with occasional numbness of the lower 
extremities, VA examination findings indicate only slight to 
moderate limitation of motion attributable to his service-
connected injury, with moderate sensory or neurological 
impairment.  The record also does not reflect either severe 
impairment secondary to intervertebral disc syndrome or a 
lumbosacral strain, or severe limitation of motion, as is 
required for a 40 percent disability rating under the prior 
criteria for spinal disabilities.  The evidence of record 
does not reveal a listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion, as would warrant an 
increased rating.  

Because the medical record does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of the 
lumbosacral spine, an increased rating under the factors 
noted in DeLuca is currently not warranted.  While the 
veteran has reported some painful motion of the spine, no 
examiner has quantified this symptom in terms of additional 
limitation of motion; therefore, a disability rating in 
excess of 20 percent under the factors noted in DeLuca is not 
warranted at this time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's service-connected low back 
disability has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
all forms of employment in and of itself.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
service-connected recurrent low back pain.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The RO's May 1997 reduction of the veteran's disability 
rating having been in error, a 20 percent rating is restored, 
effective from May 11, 1995.  

A disability rating in excess of 20 percent for service-
connected recurrent low back pain is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


